Appeal from an order of the County Court, Westchester County, denying appellant’s second application, in the nature of a writ of error coram nobis, to vacate a judgment of said court, rendered on October 20, 1942, convicting him on his plea of guilty of the crime of attempted grand larceny, second degree, and sentencing him to a term of imprisonment of two years and six months to five years as a second felony offender. Order affirmed. After a hearing, appellant’s first application was denied, and the order denying the application was affirmed by this court. (People v. Zurak, 283 App. Div. 747.) Appellant’s present papers present no materially new or additional facts or the offer of testimony different from that adduced at the hearing (People v. Welsh, 285 App. Div. 958), and thus fail to sustain the burden of showing a substantial basis for the present application. (People v. Martine, 278 App. Div. 966, affd. 303 N. Y. 789.) Nolan, P. J., Wenzel, Beldock, Murphy and Hallinan, JJ., concur.